DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 03 December 2021 has been entered; claims 1-20 remain pending. 

Claim Objections
Claims 1-20 are objected to because of the following informalities: with respect to claim 1 and all dependent claims, the limitations “A method or a process” and “method or process” are redundant.  With continued reference to claim 1, the limitations “providing or having provided” should simply be recited in the present tense.  With continued reference to claim 1, “(a so-called “phos-acid polish filtration)” is unnecessary; regarding claim 3, “(Purolite, BalaCynwyd, PA)” should be removed; regarding claim 12, the claim ends in a comma instead of a period.  Appropriate correction is required.

Drawings
The drawings are objected to because the text in Figure 1 is blurry and difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 6, the limitations “strong cation exchange resin or an equivalent material” render the claims indefinite, as the scope of what is considered to be an “equivalent material” is not defined. The Examiner will interpret these limitations as though recited as “strong cationic exchange resin”.
With continued reference to claim 1, the limitations “activated clay or equivalents”; “flocculents or equivalents, and “clarifier or equivalent vessel” render the claims indefinite, as the scope of these equivalent items are not defined. The Examiner will interpret these limitations as though recited as “activated clay”, “flocculents”, and “clarifier”. The limitations “clarifier or equivalent vessel” also appears in claim 7. 
Regarding claim 3, the limitations “or equivalents” renders the claim indefinite, as the scope of what is considered to be equivalent to the recited resin is not defined. 
Claim 5 is rendered indefinite, as this system claim needs to recite all structural components needed to carry out the process of claim 1; reciting that it is “adapted for” the process of claim 1 does not appropriately define the scope of the system. As recited, claim 5 only requires a continuous strong cation exchange apparatus.
With respect to claims 8, 9, 11, and 12, “the insoluble solids” lacks antecedent basis in the claim language. 
With respect to claim 10, “pressure leaf filter or equivalents” renders the claim indefinite, as the scope of what is considered to be equivalent to the recited resin is not defined. 
With respect to claim 13, the limitations “the filtered solids (7)” and “the phos-acid plant” lack antecedent basis in the claim language. 
With respect to claims 14, 15, and 20, “the cation exchange resin” renders the claim indefinite, as it is unclear whether this limitation refers to the “strong cation exchange resin” of claim 1 or to a different resin. 
With respect to claim 16, “the resin” is unclear, as it is unclear which resin this refers to. 
Regarding claims 2, 4, 7, and 17-19, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (WO # 2014/018420), hereinafter “Berry”.
With respect to claim 5, Berry teaches an apparatus comprising continuous cation exchange (Abstract), which is capable of being used to remove cadmium from wet process phosphoric acid. “Cadmium-specific” removal is considered to be an intended use of the recited system.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed pending resolution of any claim objections and/or rejections set forth under 35 USC 112, as none of the prior art teaches or suggests the process for the removal of cadmium from a wet-process phosphoric acid as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09 September 2022